Citation Nr: 1203401	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-22 678	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, that denied the benefit sought on appeal.  The RO in Montgomery, Alabama, exercises current jurisdiction of the claims file.

A January 2009 rating decision granted service connection for skin cancer of the face with an initial 10 percent rating; and, granted an increased rating from 10 to 30 percent for actinic keratosis, both effective in July 2008.  There is no indication in the claims file that the Veteran has appealed either the assigned rating or effective date for either allowance.  Thus, neither is before the Board and will not be discussed in the decision below.  See 38 C.F.R. § 20.200 (2011).

The matter of entitlement to service connection for a heart disorder is being adjudicated by the Agency of Original Jurisdiction (AOJ), but an appeal has not been perfected.  Therefore, the Board does not have jurisdiction over this matter.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).


FINDING OF FACT

On December 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


